DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a preform as recited in claims 33, 38 and 43.  The closest prior art, Jones et al., WO2016/087346, teaches a first ply of prepreg material comprising carbon fiber woven fabric fully impregnated with thermosetting resin such as epoxy resin wherein the first prepreg ply has a folded-over portion that is tacked to an upper surface of a second prepreg ply with the second prepreg ply comprising a carbon fiber woven fabric impregnated with epoxy resin with the resin being fully cured in both prepreg plies.  Jones fails to teach or suggest that the second prepreg ply has a three-dimensional structure.  Additionally, Jones fails to teach or suggest that the cure extent of the laminate of the second prepreg ply is 0.5% or more and 30% or less.  Also, Jones fails to teach or suggest that a mass (W1) of the laminate of the second prepreg is equal to or more than a mass (W2) of the preform element.

	In summary, claims 33-35 and 37-43 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786